Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	This office action is in response to the Application filed on March 14, 2019. Claims 1-5 are presented in the application for examination.
	
Information Disclosure Statement
3. 	The information disclosure statements filed on 03/14/2019, 03/27/2020 and 05/24/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. They have been considered and placed in the application file.

Allowable Subject Matter
4.	Claims 1-5 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record, considered individually or in combination, fails to fairly show or suggest the claimed method (claim 4), non-transitory computer readable medium (claim 5) and relay apparatus (claim 1), comprising, among other limitations, the novel and unobvious limitations as “... reference-time management processing circuitry to acquire a time from reception of the first data to next reception of the token by the second reception processing circuitry as a reference time, when the first reception processing circuitry receives the first data while the second transmission processing circuitry holds the token; and communication control processing circuitry to cause the first reception processing circuitry to receive the first data repeatedly at a communication cycle equal to or longer than the reference time and shorter than an allowable holding time of the token, causes the first transmission processing circuitry to transmit the second data repeatedly at the communication cycle, and every time the token is received by the second reception processing circuitry, causes the second transmission processing circuitry to hold the token until the second transmission processing circuitry transmits the first data to the second communication device within a range of the allowable holding time” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 2-3.

5. 	References U.S. 5,065,397; U.S. 6,850,092; U.S. 9,065,676 and EP 0413286 are cited because they are put pertinent to improve the data transfer in asynchronous/synchronous communication networks. However, none of references teaches as recited as in above claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        

March 11, 2022